Mr. Justice McSurely delivered the opinion of the court. 6. Assumpsit, Action of, § 92*—when requested, instruction properly refused. In an action in which plaintiff pleads specially that at defendant’s request she gave him certain shares of stock for which he agreed to pay a certain amount, but that he failed to do so, it is not proper to refuse a requested. instruction that if the jury should believe that no agreement was made between the parties as to payment for the stock, it was immaterial if other persons owning stock had received money therefor. 7. Corporations, § 144*—when condition in receipt not contradictory of undertaking to pay for stock. In an action to recover on an agreement alleged to have been made to pay plaintiff a certain amount for certain shares of stock, the receipt provided that the stock is to be held “until enough of the stock in said corporation shall have been secured, when it will be donated to the University of Illinois.” Held, in view of the evidence that the plan was to acquire the stock of the corporation, that all of the stock was to be donated to the University, that a large amount of stock was secured, defendant paying nearly one-half, and that all of the stock was donated to the University, that the condition in the receipt was not necessarily contradictory of an undertaking by defendant to. pay plaintiff for the shares. 8. Corporations, § 151*—what amount recoverable under agreement to purchase stock. In an action to recover on an agreement alleged to have been made for the purchase of plaintiff’s stock, where plaintiff testifies that defendant agreed to pay as much as any other stockholder would receive, the amount recoverable, if the jury believed plaintiff’s evidence, cannot exceed that shown by competent evidence to have been the highest amount paid- for the stock. 9. Pleading, § 248*—when declaration should be amended. Where an action brought against several defendants is dismissed as to all except one, the declaration should be amended accordingly.